DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-29 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The six (6) information disclosure statements (IDSs) submitted on 13 September 2017; 15 February 2018; 10 October 2018; 24 January 2019; 17 July 2019; and 15 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites “at least a first and a second engine” (claim 29 at line 4) and then subsequently recites “a first engine reduction gearbox connecting a first engine . . .” (claim 29 at lines 5-6) and “a second engine reduction gearbox connecting a second engine . . .” (claim 29 at lines 8-9).  Due to the use of the indefinite article “a” in each of these limitations, it is unclear whether the limitations 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, 14-16, 18, 19, 21, 23, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0201386 to Strauss et al. (“Strauss”) in view of U.S. Pat. No. 6,302,356 to Hawkins (cited by Applicant in IDS filed 15 February 2018).
Regarding claim 1, Strauss discloses an aircraft drive system (control system 100) (Abstract; Figs. 2-4; paras. [0028], [0032]) comprising: 
a main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) comprising a first (e.g., transmission input module 66a and/or input through first clutch unit 74a) (Figs. 2, 3; para. [0029]) and a second input (e.g., transmission input module 66b and/or input through first clutch unit 74b) (Figs. 2, 3; para. [0029]); 
a first drive system (transmission input module 66a, 74a,  and/or 72) (Figs. 2, 3; paras. [0021]-[0025]) connecting a first engine (first engine 22a) (Figs. 2-4; paras. [0028], [0029], [0032], [0034]) to the first input (e.g., transmission input module 66a and/or input through first clutch unit 74a) (Figs. 2, 3; para. [0029]) of the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]); and 
a second drive system (transmission input module 66b, 74b,  and/or 72) (Figs. 2, 3; paras. [0021]-[0025]) independent from and redundant with the first drive system (transmission input module 66a, 74a,  and/or 72) (Figs. 2, 3; paras. [0021]-[0025]), the second drive system (transmission input module 66b, 74b,  and/or 72) (Figs. 2, 3; paras. [0021]-[0025]) connecting a second engine (second engine 22b) (Figs. 2-4; paras. [0028], [0029], [0032], [0034]) to the second input (e.g., transmission input module 66a and/or input through first clutch unit 74a) (Figs. 2, 3; para. [0029]) of the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]).
However, Strauss does not expressly disclose a first engine reduction gearbox connecting the first engine to the first input of the main rotor gearbox at a reduced shaft speed or a second engine Hawkins teaches an aircraft drive system comprising a first engine reduction gearbox (first of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) connecting the first engine (first of the pair of horizontally-spaced gas turbine engines 23) (Fig. 2; Col. 3, lines 17-30) to the first input of the main rotor gearbox (main reduction gearbox 25) (see Fig. 2; Col. 3, lines 23-30) at a reduced shaft speed (Abstract; Col. 1, lines 38-64; col. 2, lines 3-47; Claim 1) or a second engine reduction gearbox (second of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) connecting the second engine (second of the pair of horizontally-spaced gas turbine engines 23) (Fig. 2; Col. 3, lines 17-30) to the second input of the main rotor gearbox (main reduction gearbox 25) (see Fig. 2; Col. 3, lines 23-30) at the reduced shaft speed (Abstract; Col. 1, lines 38-64; col. 2, lines 3-47; Claim 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system disclosed in Strauss with the engine reduction gearboxes taught in Hawkins in order to provide a simpler and lighter helicopter gearbox for handling more power, as taught in Hawkins (Col. 1, lines 65-67).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system disclosed in Strauss with the engine reduction gearboxes taught in Hawkins, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Strauss in view of Hawkins teaches the drive system of claim 1 (see above).  Furthermore, Hawkins teaches a drive system (control system 100) (Abstract; Figs. 2-4; paras. [0028], Hawkins teaches a first stage gear reduction of 5:1, which would reduce 10,000 revolutions per minute to 6,000 or fewer revolutions per minute) (Col. 1, lines 38-64) at an output of the first (first of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) and second engine reduction gearboxes (second of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45).
Regarding claim 4, Strauss in view of Hawkins teaches the drive system of claim 1 (see above).  While neither Strauss nor Hawkins expressly discloses or teaches the drive system wherein each of the first and second engine reduction gearboxes is independently lubricated and cooled, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Strauss in view of Hawkins to utilize independent lubrication and cooling systems for each of the first and second engine reduction gearboxes in order to provide redundancy of each engine/transmission assembly.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Strauss in view of Hawkins to utilize independent lubrication and cooling systems for each of the first and second engine reduction gearboxes, since it has been held that mere duplication of the essential St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 5, Strauss in view of Hawkins teaches the drive system of claim 1 (see above).  Furthermore, the combination of Strauss in view of Hawkins teaches a drive system (control system 100) (Abstract; Figs. 2-4; paras. [0028], [0032]) wherein each of the first and second engine reduction gearboxes are configured to be independently decoupled (e.g., via overrunning one-way clutch units 74a and/or 74b) (Strauss at Fig. 3; para. [0023]) from the main rotor gearbox (main gearbox 20) (Strauss at Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]).
Regarding claim 7, Strauss in view of Hawkins teaches the drive system of claim 1 (see above).  Furthermore, Strauss discloses an aircraft drive system (control system 100) (Abstract; Figs. 2-4; paras. [0028], [0032]), wherein the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) comprises a low speed overhung planetary gear system (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]).
Regarding claim 9, Strauss in view of Hawkins teaches the drive system of claim 1 (see above).  Furthermore, Strauss discloses an aircraft drive system (control system 100) (Abstract; Figs. 2-4; paras. [0028], [0032]) further comprising at least one of: one or more accessory gearboxes (tail rotor gearbox 112) (Fig. 3; para. [0028]), one or more cooling fans, or one or more oil pumps (e.g., one or more accessories 102a-102b, such as pumps) (Fig. 3; para. [0028]), one or more hydraulic power packs, or one or more generators (electric generator 104) (Fig. 3; para. [0028]), each connected directly or indirectly to the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) independently.
Regarding claim 14, Strauss in view of Hawkins teaches the drive system of claim 1 (see above).  However, neither Strauss nor Hawkins expressly discloses or teaches the drive system further comprising two or more generators wherein each of the two or more generators is independent from Strauss in view of Hawkins to utilize multiple independent generators in order to provide redundancy for each engine/transmission assembly.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Strauss in view of Hawkins to utilize multiple independent generators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 15, Strauss discloses a method of providing redundant power to a main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) comprising: 
providing the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) comprising a first (e.g., transmission input module 66a and/or input through first clutch unit 74a) (Figs. 2, 3; para. [0029]) and a second input (e.g., transmission input module 66b and/or input through first clutch unit 74b) (Figs. 2, 3; para. [0029]); 
connecting a first drive system (transmission input module 66a, 74a,  and/or 72) (Figs. 2, 3; paras. [0021]-[0025]) connecting a first engine (first engine 22a) (Figs. 2-4; paras. [0028], [0029], [0032], [0034]) to the first input (e.g., transmission input module 66a and/or input through first clutch unit 74a) (Figs. 2, 3; para. [0029]) of the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]); and 
connecting a second drive system (transmission input module 66b, 74b,  and/or 72) (Figs. 2, 3; paras. [0021]-[0025]) independent from and redundant with the first drive system (transmission input module 66a, 74a,  and/or 72) (Figs. 2, 3; paras. [0021]-[0025]), the second drive system (transmission input module 66b, 74b,  and/or 72) (Figs. 2, 3; paras. 
However, Strauss does not expressly disclose a first engine reduction gearbox connecting the first engine to the first input of the main rotor gearbox at a reduced shaft speed or a second engine reduction gearbox connecting the second engine to the second input of the main rotor gearbox at the reduced shaft speed.  Nevertheless, it is well-known in the art to use a reduction gearbox to reduce the shaft speed of a gas turbine engine from the high rotational speed such engines typically employ to a significantly lower speed that is appropriate for a large rotor system.  Hawkins teaches an aircraft drive system comprising a first engine reduction gearbox (first of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) connecting the first engine (first of the pair of horizontally-spaced gas turbine engines 23) (Fig. 2; Col. 3, lines 17-30) to the first input of the main rotor gearbox (main reduction gearbox 25) (see Fig. 2; Col. 3, lines 23-30) at a reduced shaft speed (Abstract; Col. 1, lines 38-64; col. 2, lines 3-47; Claim 1) or a second engine reduction gearbox (second of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) connecting the second engine (second of the pair of horizontally-spaced gas turbine engines 23) (Fig. 2; Col. 3, lines 17-30) to the second input of the main rotor gearbox (main reduction gearbox 25) (see Fig. 2; Col. 3, lines 23-30) at the reduced shaft speed (Abstract; Col. 1, lines 38-64; col. 2, lines 3-47; Claim 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system disclosed in Strauss with the engine reduction gearboxes taught in Hawkins in order to provide a simpler and lighter helicopter gearbox for handling more power, as taught in Hawkins (Col. 1, lines 65-67).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system Strauss with the engine reduction gearboxes taught in Hawkins, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 16, Strauss in view of Hawkins teaches the method of claim 15 (see above).  Furthermore, Hawkins teaches a method wherein the first (first of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) and second engine reduction gearboxes (second of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) comprises a plurality of gears that reduce a shaft speed from the first (first of the pair of horizontally-spaced gas turbine engines 23) (Fig. 2; Col. 3, lines 17-30) and second engines (second of the pair of horizontally-spaced gas turbine engines 23) (Fig. 2; Col. 3, lines 17-30) from 10,000 or greater revolutions per minute at an input of the first (first of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) and second engine reduction gearboxes (second of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45), respectively, to about 6,000 or fewer revolutions per minute (Hawkins teaches a first stage gear reduction of 5:1, which would reduce 10,000 revolutions per minute to 6,000 or fewer revolutions per minute) (Col. 1, lines 38-64) at an output of the first (first of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) and second engine reduction gearboxes (second of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45).
Regarding claim 18, Strauss in view of Hawkins teaches the method of claim 15 (see above).  While neither Strauss nor Hawkins expressly discloses or teaches the drive system wherein each of the first and second engine reduction gearboxes is independently lubricated and cooled, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Strauss in view of Hawkins to utilize independent lubrication and cooling systems for each of the first and second engine reduction gearboxes in order to provide redundancy of Strauss in view of Hawkins to utilize independent lubrication and cooling systems for each of the first and second engine reduction gearboxes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 19, Strauss in view of Hawkins teaches the method of claim 15 (see above).  Furthermore, the combination of Strauss in view of Hawkins teaches a method wherein each of the first and second engine reduction gearboxes are configured to be independently decoupled (e.g., via overrunning one-way clutch units 74a and/or 74b) (Strauss at Fig. 3; para. [0023]) from the main rotor gearbox (main gearbox 20) (Strauss at Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]).
Regarding claim 21, Strauss in view of Hawkins teaches the method of claim 15 (see above).  Furthermore, Strauss discloses a method, wherein the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) comprises a low speed overhung planetary gear system (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]).
Regarding claim 23, Strauss in view of Hawkins teaches the method of claim 15 (see above).  Furthermore, Strauss discloses a method further comprising at least one of: one or more accessory gearboxes (tail rotor gearbox 112) (Fig. 3; para. [0028]), one or more cooling fans, or one or more oil pumps (e.g., one or more accessories 102a-102b, such as pumps) (Fig. 3; para. [0028]), one or more hydraulic power packs, or one or more generators (electric generator 104) (Fig. 3; para. [0028]), each connected directly or indirectly to the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) independently.
Regarding claim 28, Strauss in view of Hawkins teaches the method of claim 15 (see above).  However, neither Strauss nor Hawkins expressly discloses or teaches the method comprising two or Strauss in view of Hawkins to utilize multiple independent generators in order to provide redundancy for each engine/transmission assembly.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Strauss in view of Hawkins to utilize multiple independent generators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 29, Strauss discloses a helicopter (rotary-wing aircraft 10) (Abstract; Fig. 1; paras. [0001], [0002], [0020]), comprising: 
a fuselage (fuselage of airframe 14) (see Fig. 1; para. [0020]); 
a main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) comprising a first (e.g., transmission input module 66a and/or input through first clutch unit 74a) (Figs. 2, 3; para. [0029]) and a second input (e.g., transmission input module 66b and/or input through first clutch unit 74b) (Figs. 2, 3; para. [0029]) coupled to the fuselage (fuselage of airframe 14) (see Fig. 1; para. [0020]); 
at least a first (first engine 22a) (Figs. 2-4; paras. [0028], [0029], [0032], [0034]) and a second engine (second engine 22b) (Figs. 2-4; paras. [0028], [0029], [0032], [0034]); 
a first drive system (transmission input module 66a, 74a,  and/or 72) (Figs. 2, 3; paras. [0021]-[0025]) connecting a first engine (first engine 22a) (Figs. 2-4; paras. [0028], [0029], [0032], [0034]) to the first input (e.g., transmission input module 66a and/or input through first clutch unit 74a) (Figs. 2, 3; para. [0029]) of the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]); 

a rotor system (main rotor assembly 12 and/or blades 24) (see Fig. 1; para. [0020]) connected to the main rotor gearbox (main gearbox 20) (Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]) to provide flight (para. [0020]).
However, Strauss does not expressly disclose a first engine reduction gearbox connecting the first engine to the first input of the main rotor gearbox at a reduced shaft speed or a second engine reduction gearbox connecting the second engine to the second input of the main rotor gearbox at the reduced shaft speed.  Nevertheless, it is well-known in the art to use a reduction gearbox to reduce the shaft speed of a gas turbine engine from the high rotational speed such engines typically employ to a significantly lower speed that is appropriate for a large rotor system.  Hawkins teaches an aircraft drive system comprising a first engine reduction gearbox (first of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) connecting the first engine (first of the pair of horizontally-spaced gas turbine engines 23) (Fig. 2; Col. 3, lines 17-30) to the first input of the main rotor gearbox (main reduction gearbox 25) (see Fig. 2; Col. 3, lines 23-30) at a reduced shaft speed (Abstract; Col. 1, lines 38-64; col. 2, lines 3-47; Claim 1) or a second engine reduction gearbox (second of the speed-reducing, right angle nose gearboxes 24) (Fig. 2; Col. 3, lines 23-45) connecting the second engine (second of the pair of horizontally-spaced gas turbine engines 23) (Fig. 2; Col. 3, lines 17-30) to the Strauss with the engine reduction gearboxes taught in Hawkins in order to provide a simpler and lighter helicopter gearbox for handling more power, as taught in Hawkins (Col. 1, lines 65-67).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system disclosed in Strauss with the engine reduction gearboxes taught in Hawkins, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Hawkins as applied to claims 1 and 15 above, and further in view of U.S. Pat. No. 3,977,812 to Hudgins.
Regarding claims 6 and 20, Strauss in view of Hawkins teaches the drive system of claim 1 and the method of claim 15, respectively (see above). However, neither Strauss nor Hawkins discloses or teaches the drive system further comprising an output shaft that comprises a tail rotor disc brake and calipers for slowing or stopping the drive system.  Nevertheless, Hudgins teaches an aircraft drive system comprising an output shaft that comprises a tail rotor disc brake and calipers (tail rotor brake 4 and/or disc brake 11) (Fig. 2; Col. 3, lines 6-45) for slowing or stopping the drive system (Fig. 2; Col. 3, lines 6-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system taught by Strauss in view of Hawkins with the tail rotor disc brake and calipers taught in Hudgins in order to control the rotation of the tail Strauss in view of Hawkins with the tail rotor disc brake and calipers taught in Hudgins, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claims 3, 8, 11, 17, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Hawkins as applied to claims 1 and 15 above, and further in view of U.S. Pat. Pub. No. 2017/0203837 to Gmirya et al. (“Gmirya”).
Regarding claims 3 and 17, Strauss in view of Hawkins teaches the drive system of claim 1 and the method of claim 15, respectively (see above).  Neither Strauss nor Hawkins expressly discloses or teaches the drive system further comprising a drive shaft with flexible couplings connecting each of the first and second engine reduction gearboxes to the first and second inputs of the main rotor gearbox, respectively.   Nevertheless, it is well-known in the art to connect power drive shafts using flexible couplings.  Gmirya teaches the use of multiple shaft sections connected by flexible couplings (paras. [0003], [0026]).  It would have been obvious to one having ordinary skill in the art to modify the aircraft drive system taught by Strauss in view of Hawkins to utilize the flexible couplings taught in Gmirya to transmit torque between the engine reduction gearboxes to the first and second inputs of the main rotor gearbox in order to transmit torque between the shaft segments and the gearboxes to allow the shafts to flex and allow some relative displacement between the components, as taught in Gmirya (para. [0026]), as well as to provide some torque relief between the components.  Furthermore, it would have been obvious to one having ordinary skill in the art to modify the aircraft drive system taught by Strauss in view of Hawkins to utilize the flexible couplings taught in Gmirya, since it has been held to be KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 8 and 22, Strauss in view of Hawkins teaches the drive system of claim 1 and the method of claim 15, respectively (see above).  Furthermore, Strauss discloses an aircraft drive system (control system 100) (Abstract; Figs. 2-4; paras. [0028], [0032]), further comprising a drive shaft (intermediate driveshaft 106) (Fig. 4; para. [0028]) assembly connected to an output of the main rotor gearbox (main gearbox 20) (Strauss at Figs. 3, 4; paras. [0020], [0028]-[0030], [0036], [0038]), wherein the drive shaft assembly (intermediate driveshaft 106 and/or tail driveshaft 110) (Fig. 3; para. [0028]) comprises one or more drive shafts (intermediate driveshaft 106 and/or tail driveshaft 110) (Fig. 3; para. [0028]), the drive shaft assembly (intermediate driveshaft 106 and/or tail driveshaft 110) (Fig. 3; para. [0028]) having a proximal and a distal end (Fig. 3; para. [0028]), and an intermediate gear box (intermediate gearbox 108) (Fig. 3; para. [0028]) connected to the distal end of the one or more drive shafts (intermediate driveshaft 106) (Fig. 3; para. [0028]), wherein the intermediate gear box (intermediate gearbox 108) (Fig. 3; para. [0028]) is connected to a tail rotor gearbox (tail rotor gearbox 112) (Fig. 3; para. [0028]) via a tail rotor drive shaft (tail driveshaft 110) (Fig. 3; para. [0028]).  However, neither Strauss nor Hawkins expressly discloses or teaches that each of the drive shafts are connected to one or more bearing assemblies.  Nevertheless, Gmirya teaches a drive system and a method wherein each of the drive shafts are connected to one or more bearing assemblies (hanger bearing assembly 40) (Abstract; Figs. 2, 3; paras. [0003]-[0012], [0026], [0027]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the drive system or method taught by Strauss in view of Hawkins with the bearing assemblies taught in Gmirya in order to support the tail rotor shaft during deflection of the helicopter extending tail and to allow the tail rotor shaft(s) to accept the same curvature as the airframe deflection, as taught in Gmirya (paras. Strauss in view of Hawkins with the bearing assemblies taught in Gmirya, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 11 and 25, Strauss in view of Hawkins teaches the drive system of claim 1 (see above).  However, neither Strauss nor Hawkins expressly discloses or teaches the aircraft drive system, further comprising: a first accessory gearbox connecting the main rotor gearbox with one or more accessories, the first accessory gearbox.  Nevertheless, Gmirya teaches an aircraft drive system having a first accessory gearbox (e.g., intermediate gearbox 80) (Fig. 2; para. [0026]) connecting the main rotor gearbox (gearbox 26) (Fig. 1; para. [0025]) with one or more accessories (e.g., tail rotor) (para. [0025]), the first accessory gearbox (e.g., intermediate gearbox 80) (Fig. 2; para. [0026]).  However, Gmirya does not teach a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and a second accessory gearbox connecting the main rotor gearbox with one or more accessories, the second accessory gearbox having a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox, wherein the second accessory gearbox is independent from and redundant with the first accessory gearbox.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft drive system taught by Strauss in view of Hawkins to have a non-pressurized lubrication system to provide lubrication to the intermediate gearbox for the tail rotor in order to reduce wear and increase the service life of the tail rotor system.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft drive system taught by Strauss in view of Hawkins to include a second Strauss in view of Hawkins to utilize multiple independent generators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claims 10, 13, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Hawkins as applied to claims 1 and 15 above, and further in view of U.S. Pat. No. 3,744,743 to Nay et al. (“Nay”).
Regarding claims 10 and 24, Strauss in view of Hawkins teaches the drive system of claim 1 and the method of claim 15, respectively (see above).  However, neither Strauss nor Hawkins expressly discloses or teaches an oil cooler mounted directly to the main rotor gearbox (Col. 3, line 56 to col. 4, line 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system taught by Strauss in view of Hawkins with the oil cooler taught in Nay in order to provide cooling to the main rotor gearbox as taught in Nay in order to extend the life of the oil and provide proper cooling and lubrication of the gears in the main rotor gearbox.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system taught by Strauss in view of Hawkins with the oil cooler taught in Nay, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 13 and 27, Strauss in view of Hawkins teaches the drive system of claim 1 and the method of claim 15, respectively (see above).  However, neither Strauss nor Hawkins expressly discloses or teaches an aircraft drive system further comprising two or more oil cooler blowers wherein each of the two or more oil cooler blowers is independent from and redundant with the other oil cooler blowers.  Nevertheless, Nay teaches an aircraft drive system comprising two or more oil cooler blowers (e.g., engine-driven fans mounted with the accessories for each engine) (Col. 3, line 56 to col. 4, line 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system taught by Strauss in view of Hawkins with the oil cooler blowers taught in Nay in order to provide cooling air to the oil cooler and to the main rotor gearbox as taught in Nay in order to extend the life of the oil and provide proper cooling and lubrication of the gears in the main rotor gearbox.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system taught by Strauss in view of Hawkins with the oil cooler blowers taught in Nay, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Hawkins as applied to claims 1 and 15 above, and further in view of U.S. Pat. Pub. No. 2013/0209252 to Dickman et al. (“Dickman”).
Regarding claims 12 and 26, Strauss in view of Hawkins teaches the drive system of claim 1 and the method of claim 15, respectively (see above).  However, neither Strauss nor Hawkins expressly Dickman teaches an aircraft drive system comprising two or more hydraulic power packs (HPP 135a, 135b and/or 135c) (Abstract; Fig. 4; paras. [0016], [0019]) wherein each of the two or more hydraulic power packs (HPP 135a, 135b and/or 135c) (Abstract; Fig. 4; paras. [0016], [0019]) is independent from and redundant with the other hydraulic power packs (HPP 135a, 135b and/or 135c) (Abstract; Fig. 4; paras. [0016], [0019]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft drive system taught by Strauss in view of Hawkins with the multiple, redundant hydraulic power packs taught in Dickman in order to collectively provide redundancy, as taught in Dickman (para. [0016]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. No. 9,248,907 to Smiley et al.; and U.S. Pat. Pub. Nos. 2010/0326085 to Veilleux; 2018/0244396 to Alber; 2018/0073437 to Simonetti et al.; 2016/0003144 to Kupratis; and 2014/0145028 to Gomez relate to drive system arrangements for rotorcraft having multiple engines connected to a main rotor gearbox.  U.S. Pat. No. 3,129,904 to Hanson relates to a tail rotor shaft and associated bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643